Exhibit 10.6

SABAN CAPITAL ACQUISITION CORP.

TERM SHEET

This term sheet (“Term Sheet”), dated as of September 13, 2018, sets forth the
principal terms and conditions governing the employment relationship between Kim
Snyder (“Executive”) and Panavision Holdings Inc. (the “Company”). This Term
Sheet is binding upon execution by the Company and Executive but is conditioned
upon the consummation of the transactions contemplated by that Business
Combination Agreement dated as of September 13, 2018 (“BCA”), by and among the
Company, Panavision Inc., Sim Video International Inc., and certain other
parties thereto, which BCA is entered into concurrently herewith. References
herein to the “Closing” shall mean the consummation of the transactions
contemplated by the BCA.

 

1.  Effective Date

   This Term Sheet shall become effective upon the Closing. If the Closing does
not occur, this Term Sheet shall not become effective and shall be null and void
with no force or effect.

2.  Termination of Prior Agreements

   As of the Closing, that certain employment offer letter, between Executive
and Panavision Inc., dated as of November 11, 2012, together with all appendices
and exhibits thereto (including the Employment Term Sheet set forth therein),
and, in the event the Company and Executive mutually agree upon the Inventions
and Confidentiality Agreement described below, the Inventions and
Confidentiality Agreement, between Executive and Panavision Inc., in each case,
shall automatically terminate and be of no further force or effect, and none of
Executive, or the Company or any of its affiliates will have any further
obligation thereunder.

3.  Employment Term

   Executive’s employment with the Company pursuant to the terms and conditions
of this Term Sheet shall commence upon the occurrence of the Closing and
continue through the fourth anniversary thereof (the “Initial Term”), unless
otherwise terminated earlier in accordance with the terms of this Term Sheet.
Thereafter, Executive’s employment with the Company shall automatically be
extended for successive one-year periods (each a “Renewal Term”) unless and
until the Company or Executive give written notice to the other at least ninety
(90) days prior to the expiration of the Initial Term or the then current
Renewal Term, as applicable. The Initial Term and any Renewal Term shall be
referred to herein collectively as the “Term”.

4.  Title/Duties

  

During the Term, Executive will serve as the Chief Executive Officer of the
Company and Chairman of the Company’s Board of Directors (the “Board”),
reporting solely and directly to the Board, and will have such authority,
responsibilities and duties as are customarily attendant to that position.
During the Term, Executive shall also serve as a member of the Board without
additional compensation.

 

During the Term, Executive will devote substantially all of Executive’s business
time and attention to the performance of Executive’s duties hereunder.
Notwithstanding the foregoing, Executive shall be permitted to engage in
community and educational activities, serve on not for profit boards, manage her
personal investments and, subject to the Board’s approval which shall not be
unreasonably withheld, may serve on one for-profit board, so long as such
activities do not interfere with Executive’s performance of her duties hereunder
or otherwise violate this Agreement. Executive agrees to abide by the rules,
regulations, personnel practices and policies of the Company and any changes
therein that may be adopted from time to time by the Company and provided to
Executive.

5.  Location

   During the Term, Executive’s primary business location will be in the
Company’s headquarters in Los Angeles, California, with travel to other
locations as reasonably necessitated by the business.



--------------------------------------------------------------------------------

6.  Base Salary

   During the Term, Executive’s base salary will be at the rate of $675,000 per
year. Executive’s annual base salary will be subject to annual review for
increase (but not decrease without Executive’s prior written approval) by the
Board (or a duly authorized committee of the Board) (such annual base salary as
may be increased from time to time shall be referred to herein as the “Annual
Base Salary”).

7.  Annual Bonus Opportunity

  

During the Term, Executive will be eligible to earn an annual bonus for each
calendar year beginning with the year in which the Closing occurs based upon
achievement of specific Company and individual objectives established by the
Board in consultation with Executive. Executive’s target annual bonus shall be
100% of Executive’s Annual Base Salary (the “Annual Target Bonus”); provided,
that Executive’s Annual Target Bonus shall be pro-rated for any partial year of
employment with the Company. The Board, in its reasonable good faith discretion,
will determine whether the Company and individual objectives have been achieved
or exceeded for any given year and such determination will be binding on
Executive.

 

Other than as provided in Section 9, 10 or 12 below, Executive must have been
continually employed and not have given notice of resignation during the
applicable calendar year in order to be eligible to receive such bonus. The
annual bonus, if any, shall be paid during the calendar year following the year
to which the annual bonus relates and on the date on which the Company pays
bonuses to executives generally with respect to the preceding calendar year,
consistent with past practices (which date shall be April 1 in the year
immediately following the completed year; provided, that the Company shall not
be deemed to be in breach of this provision if such annual bonus is paid after
April 1 of such following year in the event the Company’s audited financial
statements have not been issued or bonus amounts for executives generally or
otherwise are not determinable by such date, provided such annual bonus is paid
prior to June 30 of such following year).

8.  Equity Incentive Plan

  

On or before the Closing, the Board shall establish an equity incentive plan
(the “Plan”) to be administered by the Board providing for the grant of equity
awards thereunder with respect to a number of shares of common stock of the
Company (“Shares”) equal to a percentage of the outstanding Shares as of the
Closing as determined by the Board in its sole discretion.

 

As soon as practicable following the Closing and, subject to the approval of the
Board which shall not be unreasonably withheld, effective for each fiscal year
of the Company thereafter during the Term, Executive shall be granted an annual
equity award under the Plan (or any successor thereto) in respect of such fiscal
year (an “Annual Equity Award”) which shall be subject to the following terms
and conditions:

 

•  The Annual Equity Award will be comprised of a combination of restricted
stock and stock options in such portion as determined by the Board in its sole
discretion;

 

•  The Annual Equity Award will have a grant date value of $875,000, with the
number of Shares subject to such grant of restricted stock determined based on
the fair market value per Share on the date of grant (rounded up to the next
share) or with respect to such grant of stock options, the grant date value
determined pursuant to ASC Topic 718;

 

•  The stock options will have an exercise price per share equal to the fair
market value of a Share on the date of grant;

 

2



--------------------------------------------------------------------------------

  

•  Subject to Executive’s continued employment with the Company on each vesting
date, the Annual Equity Award will vest with respect to 25% of the underlying
Shares on each of the first four anniversaries of the vesting commencement date
(which shall be the date of Closing for the initial Annual Equity Award and the
date of grant for each Annual Equity Award thereafter); provided, that if a
Change in Control (as defined below) occurs and Executive remains in continuous
employment with the Company until at least immediately prior to such Change in
Control, then the Annual Equity Award, to the extent unvested, shall immediately
vest and become exercisable; and

 

•  Except as provided in Section 9, 10 or 12 below or as otherwise may be
provided pursuant to the Plan, any portion of the Annual Equity Award that is
unvested upon Executive’s termination of employment shall be forfeited on the
date of such termination of employment.

 

Consistent with the foregoing, the terms and conditions of the Annual Equity
Award will be set forth in a stock option agreement and restricted stock award
agreement, as applicable, to be entered into by the Company and Executive, and
the Plan, which shall evidence the grant of the Annual Equity Award. In the
event of a conflict between any provision contained herein and the applicable
award agreement, this Term Sheet will govern and prevail.

9.  Termination without Cause and Executive’s Resignation with Good Reason

  

Subject to Executive’s execution and non-revocation of a general release of
claims in favor of the Company in a form to be provided by the Company (the
“Release”) within 60 days following the date of termination (the “Release
Period”), in the event of a termination of the Term and Executive’s employment
by the Company without Cause (as defined in Section 13) (other than due to
Executive’s death or Disability) or Executive’s resignation with Good Reason (as
defined in Section 13), in either case, Executive will be entitled to the
following:

 

•  Severance pay in an amount equal to the sum of (i) two times the Annual Base
Salary as in effect on the termination date and (ii) 100% of the Annual Target
Bonus as in effect on the termination date, which amount shall be payable in
substantially equal installments, in accordance with the Company’s normal
payroll practices, through the 24-month anniversary of the termination date;
provided, that the first installment of such severance pay shall be paid to
Executive on the first regularly scheduled payroll date that occurs after the
Release becomes irrevocable and shall include all installments that would
otherwise have been paid prior to such date; provided, further, to the extent
required to comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), if the Release Period spans two calendar years, the first
installment of such severance pay shall be paid on the first regularly scheduled
payroll date that occurs in the second calendar year (and such installment shall
include all payments that would otherwise have been paid prior to such date);

 

•  A pro rata annual bonus for the year in which such termination occurs in an
amount equal to the product of (i) the Annual Target Bonus as in effect on the
termination date and (ii) a fraction, the numerator of which shall be the number
of days elapsed from January 1 of such calendar year through the termination
date and the denominator of which shall be 365 (the “Pro Rata Annual Bonus”),
payable in a lump-sum on the first regularly scheduled payroll date that occurs
after the Release becomes irrevocable;

  

•  If Executive properly elects continuation of Executive’s medical, dental and
vision coverage under COBRA, the Company shall pay directly, or reimburse
Executive for the monthly COBRA premiums with respect to such coverage until the
earlier of (x) the date which is 18 months following the termination date or
(y) the date on which Executive obtains other

 

3



--------------------------------------------------------------------------------

  

medical, dental or vision plan coverage, whether from another employer or
otherwise. Executive shall immediately notify the Company if Executive becomes
covered by a medical, dental or vision plan of a subsequent employer or
otherwise. Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that it cannot provide such COBRA premium payment benefits without
adverse tax consequences to the Company, then the Company shall, in lieu
thereof, provide to Executive a taxable monthly amount equal to the monthly plan
premium payment in substantially equal monthly installments over such 18-month
period (or the remaining portion thereof); and

 

•  Accelerated vesting and immediate exercisability of any outstanding stock
options, restricted stock or other equity awards held by Executive with respect
to the portion of the then-unvested shares subject to such awards that would
have vested and become exercisable over the 24 month period following the date
of termination of employment if Executive’s employment had continued through
such period (and any vested options shall remain exercisable for not less than 6
months following the date of termination, or, if earlier, the end of the
scheduled option term).

 

In addition, Executive will receive (i) a lump sum cash payment of all accrued
and unpaid Annual Base Salary and accrued but unpaid vacation pay, payable
within 5 days following the termination date (or such earlier date required by
applicable law), (ii) a lump-sum cash payment equal to any annual bonus earned,
but unpaid, as of the termination date for the immediately preceding calendar
year, to be paid when annual bonuses are otherwise paid to the Company’s senior
executives, (iii) payment of any unreimbursed business expenses incurred by
Executive through the termination date, and (iv) payments of any earned or
vested compensation and employee benefits under any Company or affiliate plan,
policy or arrangement, in accordance with the applicable plans, policies,
arrangements or applicable law (collectively the “Accrued Benefits”).

10.  Termination for Executive’s Death or Disability

  

In the event of a termination of Executive’s employment as a result of
Executive’s death or Disability, Executive (or Executive’s estate) will be
entitled to payment of the Accrued Benefits. In addition, subject to the
execution and non-revocation of a Release by Executive (or Executive’s estate)
within the Release Period, Executive will be entitled to the following:

 

•  The Pro Rata Annual Bonus, payable in a lump-sum on the first regularly
scheduled payroll date that occurs after the Release becomes irrevocable; and

 

•  Accelerated vesting and immediate exercisability of any outstanding stock
options, restricted stock or other equity awards held by Executive with respect
to the portion of the then-unvested shares subject to such awards that would
have vested and become exercisable over the 12 month period following the date
of termination of employment if Executive’s employment had continued through
such period (and any vested options shall remain exercisable for not less than
12 months following the date of termination, or, if earlier, the end of the
scheduled option term).

11.  Termination by the Company for Cause or by Executive without Good Reason

   In the event of a termination of Executive’s employment by the Company for
Cause or by Executive without Good Reason, Executive shall be entitled to
payment of the Accrued Benefits.

 

4



--------------------------------------------------------------------------------

12.  Non-Renewal of Term

  

In the event Executive elects not to extend the Term pursuant to Section 3,
unless Executive’s employment is earlier terminated pursuant to Sections 9, 10
or 11, the expiration of the Term and Executive’s termination of employment
hereunder shall occur on the close of business on the day immediately preceding
the next scheduled extension date of the Term and Executive shall be entitled to
receive the Accrued Benefits.

 

In the event the Company elects not to extend the Term pursuant to Section 3,
unless Executive’s employment is earlier terminated pursuant to Sections 9, 10
or 11, the expiration of the Term and Executive’s termination of employment
hereunder shall occur on the close of business on the day immediately preceding
the next scheduled extension date of the Term and, subject to Executive’s
execution and non-revocation of a Release within the Release Period, Executive
will be entitled to the following:

 

•  Severance pay in an amount equal to the sum of (i) six months of the Annual
Base Salary as in effect on the termination date and (ii) 50% of the Annual
Target Bonus as in effect on the termination date, which amount shall be payable
in substantially equal installments, in accordance with the Company’s normal
payroll practices, through the 12-month anniversary of the termination date;
provided, that the first installment of such severance pay shall be paid to
Executive on the first regularly scheduled payroll date that occurs after the
Release becomes irrevocable and shall include all installments that would
otherwise have been paid prior to such date; provided, further, to the extent
required to comply with Section 409A of the Code, if the Release Period spans
two calendar years, the first installment of such severance pay shall be paid on
the first regularly scheduled payroll date that occurs in the second calendar
year (and such installment shall include all payments that would otherwise have
been paid prior to such date);

 

•  a pro rata annual bonus for the year in which such termination occurs in an
amount equal to the product of (i) 50% of the Annual Target Bonus as in effect
on the termination date and (ii) a fraction, the numerator of which shall be the
number of days elapsed from January 1 of such calendar year through the
termination date and the denominator of which shall be 365, payable in a
lump-sum on the first regularly scheduled payroll date that occurs after the
Release becomes irrevocable;

 

•  If Executive properly elects continuation of Executive’s medical, dental and
vision coverage under COBRA, the Company shall pay directly, or reimburse
Executive for the monthly COBRA premiums with respect to such coverage until the
earlier of (x) the date which is six months following the termination date or
(y) the date on which Executive obtains other medical, dental or vision plan
coverage, whether from another employer or otherwise. Executive shall
immediately notify the Company if Executive becomes covered by a medical, dental
or vision plan of a subsequent employer or otherwise. Notwithstanding the
foregoing, if the Company determines, in its sole discretion, that it cannot
provide such COBRA premium payment benefits without adverse tax consequences to
the Company, then the Company shall, in lieu thereof, provide to Executive a
taxable monthly amount equal to the monthly plan premium payment in
substantially equal monthly installments over such six-month period (or the
remaining portion thereof); and

 

•  Accelerated vesting and immediate exercisability of any outstanding stock
options, restricted stock or other equity awards held by Executive with respect
to the portion of the then-unvested shares subject to such awards that would
have vested and become exercisable over the 6 month period

 

5



--------------------------------------------------------------------------------

  

following the date of termination of employment if Executive’s employment had
continued through such period (and any vested options shall remain exercisable
for not less than 6 months following the date of termination, or, if earlier,
the end of the scheduled option term).

 

Following such termination of Executive’s employment under this Section, except
as set forth in this Section, Executive shall have no further rights to any
compensation or any other benefits under this Term Sheet.

13.  Definitions

  

A termination for “Cause” means a termination of Executive’s employment by the
Company due to Executive’s (i) conviction of, or plea of guilty or nolo
contendere to, a felony or Executive’s commission of an act of dishonesty or
illegal conduct resulting in economic, financial or material reputational injury
to the Company or any of its subsidiaries or affiliates; (ii) material breach or
material violation of the terms of this Term Sheet, the Company’s Code of
Business Conduct, the Inventions and Confidentiality Agreement (as defined in
Section 15 below), or the Company’s Employment Handbook, which breach or
violation is not capable of being cured or continues for 30 days after notice is
provided by the Company to Executive; (iii) fraud or willful misconduct by
Executive in the conduct of Executive’s duties or in relation to the Company or
a breach by Executive of Executive’s fiduciary duty to the Company or its
shareholders; (iv) engaging in personal conduct in violation of the Company’s
sexual harassment or employment discrimination policies (as outlined in the
Company’s Employee Handbook) or the use or possession at work of any illegal
controlled substances, in either case, which would reasonably be expected to, or
does, damage the financial condition of the Company or any of its subsidiaries
or affiliates or materially discredits or damages the reputation of the Company
or any of its subsidiaries or affiliates, or (v) refusal to comply with good
faith, reasonable and lawful directions from the Board (other than due to
physical or mental illness) which refusal is not capable of being cured or
continues for 10 days (if material) or 30 days (if immaterial) after notice is
provided by the Company to Executive.

 

Executive’s resignation with “Good Reason” means a termination of Executive’s
employment after (i) a reduction in Executive’s then current Annual Base Salary
and/or Annual Target Bonus opportunity, provided, that, an aggregate reduction
of the Annual Base Salary and/or Annual Target Bonus by an amount equal to less
than 10% of the sum of the Annual Base Salary and Annual Target Bonus
opportunity pursuant to an across-the-board reduction in base salary and/or
annual target bonus percentage applicable to all similarly situated executives
or executive officers of the Company shall not constitute Good Reason (for the
avoidance of doubt, any payout of an annual bonus based on actual performance
for any given year which is less than the Annual Target Bonus for such given
year shall not constitute Good Reason); (ii) the Company’s material breach or
material violation of this Term Sheet including a failure by the Company to
establish the Plan and make the initial Annual Equity Award grant to Executive
within ninety (90) days following Closing; (iii) a material diminution in
Executive’s position, title, responsibilities, authority or reporting
relationship which represents a demotion or fundamental change from Executive’s
position, title, responsibilities, authority or reporting relationship with the
Company (other than a temporary change while Executive is physically or mentally
incapacitated or as required by applicable law), including a failure to nominate
Executive for the Board or the removal of Executive from the Board (other than
for Cause), provided, that the removal of Executive as Chairman of the Board
shall not constitute Good Reason; or (iv) a change by the Company of Executive’s
principal place of employment to a location more than 35

 

6



--------------------------------------------------------------------------------

  

miles from the Company’s current corporate headquarters; provided, that
(x) Executive gives the Company written notice of Executive’s intention to
resign within 30 days after Executive’s knowledge of the occurrence of such
event, (y) the Company shall have 30 days from its receipt of such notice to
cure any condition that constitutes Good Reason, and (z) Executive terminates
her employment within 30 days of the expiration of such cure period.

 

“Disability” shall mean that, due to physical or mental incapacity, Executive
has been substantially unable to perform Executive’s duties under this Term
Sheet for a continuous period of 135 days or longer, or for 195 days or more in
any 12-month period. Any question as to the existence of Executive’s Disability
as to which Executive and the Company cannot agree shall be determined in
writing by a qualified independent physician mutually acceptable to Executive
and the Company. If Executive and the Company cannot agree as to a qualified
independent physician, each shall appoint such a physician and those two
physicians shall select a third who shall make such determination in writing and
such determination will be binding on Executive and the Company.

 

“Change in Control” shall mean the first to occur of any of the following
events; (1) one person or group (other than Saban Sponsor LLC or an affiliate
thereof, Cerberus Capital Management or an affiliate thereof, or Solus
Alternative Asset Management or an affiliate thereof (collectively, the
“Existing Investor”)) becomes the beneficial owner, directly or indirectly, of
more than 50% of the combined voting power of the then issued and outstanding
securities of the Company, whether pursuant to a sale of securities, merger or
otherwise, (2) the consummation of a sale, transfer or other disposition of all
or substantially all of the business and assets of the Company, whether by sale
of assets, merger or otherwise (determined on a consolidated basis), to one
person or group (other than any Existing Investor or an affiliate thereof), or
(3) the Company is party to one or more related proxy contests or settlements of
related proxy contests initiated by one or a group of related shareholders as a
consequence of which the incumbent members of the Board in office as of the
Closing (including any successor Board member appointed by the incumbent Board
members to replace a Board member in the ordinary course) constitute less than a
majority of the Board following such proxy contest or settlement thereof.

14.  Withholding and Deductions

   All payments made to Executive under this Term Sheet shall be subject to
withholding tax and other employee deductions as may be required by applicable
law.

15.  Code of Business Conduct; Confidentiality Agreement; Background Check

   As a condition of employment, Executive will be required to (i) enter into an
Employee Proprietary Information and Inventions Agreement which is mutually
agreed upon (the “Inventions and Confidentiality Agreement”), (ii) enter into
the Code of Business Conduct with the Company and (iii) have successfully
completed a standard background check.

16.  Governing Law/ Dispute Resolution/Venue

   This Term Sheet and the terms of Executive’s employment with the Company will
be governed by the laws of the State of California and any and all actions,
controversies arising from Executive’s employment shall be construed and
enforced in accordance with the internal laws of the State of California without
regard to the conflict of law principles thereof. Executive and the Company will
irrevocably submit to the personal jurisdiction of the courts of California. If
Executive prevails on any material issue in a dispute, the Company shall
promptly (and in any event within 30 days following receipt of an invoice)
reimburse Executive for all reasonable attorney fees and expenses incurred in
connection with such dispute solely as related to such material issue.

 

7



--------------------------------------------------------------------------------

17.  Liability Insurance and Indemnification

   The Company shall arrange and pay for Executive to be covered under directors
and officers, and other appropriate, liability insurance policies both during,
and while any potential liability of Executive exists, after the Term, but, in
each case, in the same amount and to the same extent, if any, as the Company
covers its other similarly situated executives, officers and directors. In
addition, the Company shall indemnify and hold Executive harmless for all acts
and omissions occurring during her employment with the Company or service as a
member of the Board to the maximum extent provided under the Company’s articles
of incorporation and/or bylaws and applicable State law.

18.  Conditions

   This Term Sheet shall govern the terms and conditions of Executive’s
employment with the Company effective as of, and conditioned upon, the Closing.
To the extent any plans or arrangements described herein (and in each case
corresponding award agreements, as applicable) are separate documents, such
documentation shall not subject Executive to any terms and conditions, other
than de minimis terms and conditions (including any additional or modified
restrictive covenants) that are less favorable than as provided herein.

19.  Benefits and Perquisites

  

During the Term, Executive will be eligible to participate in the Company’s
employee benefit plans, as in effect from time to time, on the same basis as
such plans are generally provided to similarly situated executives of the
Company; provided, that, Executive shall accrue up to five (5) weeks of vacation
during each calendar year in the Term and, to the extent Executive does not use
her full vacation allotment in any given calendar year, Executive may carry
forward such unused vacation time up to a maximum accrual of two hundred forty
(240) hours in accordance with the Company’s vacation policy as in effect from
time to time.

 

During the Term, the Company shall reimburse Executive for all reasonable and
necessary out-of-pocket business, entertainment and travel expenses incurred or
paid by Executive in connection with, or related to, the performance of
Executive’s duties, responsibilities or services under this Term Sheet in
accordance with the Company’s policies and procedures, as in effect from time to
time, for similarly situated employees of the Company; provided, that Executive
shall be permitted to travel business class for any flights greater than five
(5) hours. The Company shall reimburse Executive (or pay directly) up to $25,000
in the aggregate for all documented and reasonable legal fees and expenses
incurred in connection with the negotiation and drafting of this Term Sheet and
all ancillary documentation.

20.  Section 280G

  

Notwithstanding anything contained in this Term Sheet to the contrary, to the
extent that the payments and benefits provided under this Term Sheet and under
any other Company plan or agreement (collectively, the “Payments”) would subject
Executive to the excise tax imposed under Section 4999 of the Code (the “Excise
Tax”),

 

•  (i) If any Payment or Payments would otherwise constitute an “excess
parachute payment,” as defined in Section 280G of the Code, the Payment or
Payments shall be reduced (but not below zero) to the largest amount that will
result in no portion of the Payments being subject to the excise tax imposed
under Section 4999 of the Code (the “Reduced Amount”).

 

•  Notwithstanding clause (i) Executive shall receive full Payment if it is
determined that the net after-tax benefit Executive would receive, after taking
into account income taxes, employment taxes and the Excise Tax, is greater than
the net after-tax amount Executive would receive based on the application of
clause (i) above. In this event, Executive shall be responsible for the payment
of any Excise Tax.

 

8



--------------------------------------------------------------------------------

  

To the extent Payments are reduced pursuant to clause (i) above, Payments shall
be reduced by the Company in its reasonable discretion in the following order:
(A) reduction of any cash payment, excluding any cash payment with respect to
the acceleration of equity awards, that is otherwise payable to Executive that
is exempt from Section 409A of the Code, (B) reduction of any other payments or
benefits otherwise payable to Executive on a pro-rata basis or such other manner
that complies with Section 409A of the Code and (C) reduction of any payment
with respect to the acceleration of equity awards that is otherwise payable to
Executive that is exempt from Section 409A of the Code.

 

All determinations required to be made under this Section, including whether
Executive will receive a Reduced Amount or full Payment and the assumptions to
be utilized in arriving at such determination, shall be made by a certified
public accounting firm, law firm, or other advisor as may be designated by the
Company in consultation with Executive (the “Advisor”) which shall provide
detailed supporting calculations both to the Company and Executive at least 7
business days prior to the date any Payment is scheduled to be made or commence.
All fees and expenses of the Advisor shall be borne solely by the Company. Any
determination by the Advisor shall be binding upon the Company and Executive in
the absence of manifest error. As a result of the uncertainty in the application
of the Excise Tax at the time of the initial determination by the Advisor
hereunder, it is possible that Payments which will not have been made by the
Company should have been made (the “Underpayment”), consistent with the
calculations required to be made hereunder. The Advisor shall determine the
amount of any Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of Executive.

21.  Restrictive Covenants

  

Executive is a substantial optionholder of Panavision Inc., and has obtained and
developed extensive and valuable knowledge and confidential information
concerning the business of Panavision Inc. Executive, in the course of
conducting the business of Panavision Inc. has also developed on behalf of
Panavision Inc. significant goodwill that is now a significant part of the value
of Panavision Inc. This goodwill extends throughout the Restricted Territory (as
defined below). Pursuant to and subject to the terms and conditions of the BCA,
Executive will receive substantial cash consideration in exchange for
Executive’s stock options in Panavision Inc. In connection with, and as a
condition to the consummation of, the transactions contemplated by the BCA, and
to enable the Company to secure more fully the benefits of such transactions,
the Company has required that Executive enter into these Restrictive Covenants;
and Executive is entering into these Restrictive Covenants in order to induce
the Company to consummate the transactions contemplated by the BCA, as the
Company believes entering into these Restrictive Covenants is necessary to
protect the goodwill of the Company and its business.

 

During the period commencing on date of Closing and ending on the 12-month
anniversary of the date on which Executive’s employment or engagement with the
Company terminates for any reason (the “Restricted Period”), Executive agrees
and covenants not to engage in Prohibited Activity (as defined below) within the
United States, Canada, United Kingdom, Australia and New Zealand (the
“Restricted Territory”). For purposes of this non-compete clause, “Prohibited
Activity” is activity in which Executive contributes Executive’s knowledge,
directly or indirectly, in whole or in part, as an employee, employer, owner,
operator, manager, advisor, consultant, contractor, agent, partner, director,

 

9



--------------------------------------------------------------------------------

  

stockholder, officer, volunteer, intern, or any other similar capacity to an
entity engaged in the same or substantially similar business as the Company
which, for the avoidance of doubt, presently encompasses the business of
production equipment rental and post-productions services within the Restricted
Territory. Prohibited Activity also includes activity that may require or
inevitably require disclosure of trade secrets, proprietary information, or
confidential information. Nothing herein shall prohibit Executive from
purchasing or owning less than 5% of the publicly traded securities or
non-publicly traded securities of any corporation or other entity, provided that
such ownership represents a passive investment and that Executive is not a
controlling person of, or a member of a group that controls, such corporation.
This Section does not, in any way, restrict or impede Executive from exercising
protected rights to the extent that such rights cannot be waived by agreement or
from complying with any applicable law or regulation or a valid order of a court
of competent jurisdiction or an authorized government agency, provided that such
compliance does not exceed that required by the law, regulation, or order.

 

Executive agrees and covenants not to directly or indirectly solicit, hire,
recruit, or attempt to solicit, hire, or recruit, any employee of the Company or
any employee who has been employed by the Company in the 12 months preceding the
last day of Executive’s employment (collectively, “Covered Employee”), or induce
the termination of employment of any Covered Employee during the Restricted
Period. Executive shall not violate this paragraph by providing a personal
reference or by placing a general advertisement not directed specifically at
Company employees or former employees.

 

Executive understands and acknowledges that because of Executive’s experience
with and relationship to the Company, Executive has had and will continue to
have access to and has learned and will continue to learn about much or all of
the Company’s Customer Information, including, but not limited to, confidential
information. “Customer Information” includes, but is not limited to, names,
phone numbers, addresses, email addresses, order history, order preferences,
chain of command, pricing information, and other information identifying facts
and circumstances specific to the customer, vendor or supplier and relevant to
sales and services. Executive understands and acknowledges that: (i) the
Company’s relationships with its customers is of great competitive value;
(ii) the Company has invested and continues to invest substantial resources in
developing and preserving its customer relationships and goodwill; and (iii) the
loss of any such customer, vendor or supplier relationship or goodwill will
cause significant and irreparable harm to the Company. Executive agrees and
covenants, for the Restricted Period, not to directly or indirectly solicit,
contact, or attempt to solicit or contact, or meet with the Company’s current,
former, or demonstrably prospective customers, vendors or suppliers for purposes
of offering or accepting goods or services similar to or competitive with those
offered by the Company.

 

Executive agrees and covenants that Executive will not at any time make,
publish, or communicate to any person or entity or in any public forum any
defamatory or disparaging remarks, comments, or statements concerning the
Company or its businesses, or any of its employees, officers, and existing and
prospective customers, suppliers, investors, and other associated third parties.
The Company agrees and covenants that it will use commercially reasonable
efforts to cause its officers and directors to refrain from making, publishing
or communicating to any person or entity or in any public forum any defamatory
or disparaging remarks, comments, or statements concerning the Employee. This
paragraph shall not be violated by any truthful testimony provided pursuant to
legal process or a governmental or regulatory investigation.

 

10



--------------------------------------------------------------------------------

   This Section does not, in any way, restrict or impede Executive from
exercising protected rights to the extent that such rights cannot be waived by
agreement, including but not limited to Executive’s Section 7 rights under the
NLRA or from complying with any applicable law or regulation or a valid order of
a court of competent jurisdiction or an authorized government agency, provided
that such compliance does not exceed that required by the law, regulation, or
order.

22.  Section 409A

  

To the extent applicable, this Term Sheet shall be interpreted and applied
consistent and in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder
(“Section 409A”). If, however, the parties determine that any compensation or
benefits payable under this Term Sheet may be or become subject to Section 409A,
the parties shall cooperate to adopt such amendments to this Term Sheet or to
adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take such other actions, as the parties
determine to be necessary or appropriate to (i) exempt the compensation and
benefits payable under this Term Sheet from Section 409A and/or preserve the
intended tax treatment of such compensation and benefits, or (ii) comply with
the requirements of Section 409A; provided, that, any such actions shall attempt
to preserve, to the maximum extent reasonably practicable, the intended
economics of this Term Sheet. Notwithstanding the foregoing, the Company makes
no representations that the payments and benefits provided under this Term Sheet
comply with Section 409A, and in no event shall the Company be liable for all or
any portion of any taxes, penalties, interest or other expenses that may be
incurred by Executive on account of noncompliance with Section 409A.

 

To the extent required by Section 409A, a termination of employment shall not be
deemed to have occurred for purposes of any provision of this Term Sheet
providing for the payment of any amounts or benefits upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Section 409A and, for purposes of any such
provision of this Term Sheet, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.”

 

Notwithstanding anything to the contrary in this Term Sheet, no compensation or
benefits, including without limitation any severance payments or benefits
payable under Section 9, shall be paid to Executive during the 6-month period
following Executive’s separation from service from the Company to the extent
that paying such amounts at the time or times indicated in this Term Sheet would
result in a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code.
If the payment of any such amounts is delayed as a result of the previous
sentence, then on the first business day following the end of such 6-month
period (or such earlier date upon which such amount can be paid under
Section 409A without resulting in a prohibited distribution, including as a
result of Executive’s death), the Company shall pay Executive a lump-sum amount
equal to the cumulative amount that would have otherwise been payable to
Executive during such 6-month period and, thereafter, any remaining payments
shall be paid without delay in accordance with their original schedule.

 

For purposes of this Term Sheet, each amount to be paid or benefit to be
provided shall be construed as a separate identified payment for purposes of
Section 409A.

 

To the extent that reimbursements or other in-kind benefits under this Term
Sheet constitute “nonqualified deferred compensation” for purposes of
Section 409A, (i) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were

 

11



--------------------------------------------------------------------------------

   incurred by Executive, (ii) any right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit, and
(iii) no such reimbursement, expenses eligible for reimbursement, or in-kind
benefits provided in any taxable year shall in any way affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year.

23.  No Waiver

   The failure of a party to insist upon strict adherence to any term of this
Term Sheet on any occasion shall not be considered a waiver of such party’s
rights or deprive such party of the right thereafter to insist upon strict
adherence to that term or any other term of this Term Sheet.

24.  Severability

   In the event that any one or more of the provisions of this Term Sheet shall
be or become invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions of this Term Sheet shall
not be affected thereby.

25.  Assignment

   This Term Sheet shall not be assignable by Executive. This Term Sheet may be
assigned by the Company only to a successor in interest to substantially all of
the business operations of the Company. Upon such assignment, the rights and
obligations of the Company hereunder shall become the rights and obligations of
such affiliate or successor person or entity.

26.  Notice

  

For the purpose of this Term Sheet, notices and all other communications
provided for in the Term Sheet shall be in writing and shall be deemed to have
been duly given if delivered personally, if delivered by overnight courier
service, or if mailed by registered mail, return receipt requested, postage
prepaid, addressed to the respective addresses or sent via facsimile to the
respective facsimile numbers, as the case may be, as set forth below, or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt.

 

If to Executive, to such address as shall most currently appear on the records
of the Company.

 

If to the Company, to:

 

Saban Capital Acquisition Corp.

10100 Santa Monica Boulevard, 26th Floor

Los Angeles, CA 90067

Attention: Adam Chesnoff

 Niveen S. Tadros, Esq.

Email:       achesnoff@sabanac.com

 ntadros@sabanac.com

Facsimile No.: 310-355-0572

27.  Entire Agreement; Amendment

   This Term Sheet, together with the Inventions and Confidentiality Agreement,
constitutes the entire agreement between the parties as of the Closing and
supersedes all prior agreements and understandings, whether written or oral,
relating to the subject matter of this Term Sheet. This Term Sheet may not be
altered, modified, or amended except by written instrument signed by both a
properly authorized executive officer of the Company and Executive.

28.  Survival

   Sections 9, 10, 11, 12, 13, 14, 15 (solely as it relates to the Inventions
and Confidentiality Agreement), 16, 17, 20, 21, 22, 23, 24, 25 and 26 shall
survive and continue in full force in accordance with their terms
notwithstanding any termination of the Term.

 

12



--------------------------------------------------------------------------------

29.  Section Headings

   The headings of the Sections hereof are provided for convenience only and are
not to serve as a basis for interpretation or construction, and shall not
constitute a part, of this Term Sheet.

30.  Counterparts

   This Term Sheet may be executed in one or more counterparts, each of which
shall be deemed an original and all of which shall constitute one and the same
Term Sheet.

[Signature page follows]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Term Sheet effective as of
the date first above written.

 

  Executive     Saban Capital Acquisition Corp.   By:  

/s/ Kim Snyder

             By:  

/s/ Adam Chesnoff

  Name:   Kim Snyder     Name:   Adam Chesnoff       Title:   Chief Executive
Officer and President

[Signature Page to Term Sheet]